Electronically Filed
                                                         Supreme Court
                                                         SCWC-10-0000123
                                                         17-OCT-2013
                                                         09:25 AM



                            SCWC-10-0000123


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                               KAWA SALAS,

                    Petitioner/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-10-0000123; CR. NO. 08-1-0443)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           Petitioner/Defendant-Appellant Kawa Salas’ Application


for Writ of Certiorari, filed on September 3, 2013, is hereby


accepted and will be scheduled for oral argument.       The parties


will be notified by the appellate clerk regarding scheduling.


           DATED:    Honolulu, Hawai'i, October 17, 2013.


Joy A. San Buenaventura             /s/ Mark E. Recktenwald

for petitioner

                                    /s/ Paula A. Nakayama

Darien W.L.C. Nagata

for respondent                      /s/ Simeon R. Acoba, Jr. 


                                    /s/ Sabrina S. McKenna


                                    /s/ Richard W. Pollack